t c summary opinion united_states tax_court clarence michael cherveny petitioner v commissioner of internal revenue respondent docket no 7621-99s filed date clarence michael cherveny pro_se michael o'donnell for respondent pajak special_trial_judge this case was heard pursuant to sec_7463 unless otherwise indicated all section references are and and any to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice procedure the decision to be entered is not reviewable by other court and this opinion should not be cited as authority this case is before the court pursuant to petitioner's oral - - motion for litigation costs under sec_7430 and rules through petitioner claimed litigation costs of dollar_figure for the tax_court filing fee the underlying issues raised in the petition were settled by a stipulation of settled issues at the time the petition was filed petitioner resided in streator illinois by notice_of_deficiency respondent determined a deficiency in petitioner's federal_income_tax of dollar_figure for the taxable_year respondent conceded that there was no deficiency in income_tax due from petitioner under sec_7430 a taxpayer may be awarded a judgment for reasonable_litigation_costs if the taxpayer establishes certain criteria and if the commissioner’s position was not substantially justified respondent contends that his position was substantially justified respondent concedes that petitioner has satisfied the other requirements of sec_7430 in petitioner was involved ina labor dispute with his employer in date the employer sent petitioner a check in the gross amount of dollar_figure which netted out to dollar_figure after withholding and payroll deductions the payment was designated as a final settlement of all claims against his employer arising out of petitioner's termination of employment petitioner refused to accept the check because he did not want to give up his right to pursue legal remedies against his former employer - - the check was returned to the former employer in the check was re-issued to petitioner by his former employer petitioner accepted the check a notation on the bottom of the statement attached to the check indicated that taxes applied to earnings the internal_revenue_service irs received a form_w-2 wage and tax statement which indicated that the employer paid petitioner dollar_figure in this information became the basis of the 30-day_letter issued to petitioner on date on date petitioner responded to the letter and enclosed a copy of the second check written by his former employer in on date respondent asked petitioner to get a corrected form_w-2 from his employer respondent needed further verification because respondent did not consider the check to be proof that the check had been an accord and satisfaction and had never been cashed petitioner replied on date and stated that he wanted answers before he would sign anything or would do what he considered to be the irs' function absent further verification from petitioner the notice_of_deficiency was issued on date when petitioner met with respondent he was able to show the facts necessary for respondent to concede the issue however petitioner would not sign the stipulation of settled issues q4e- because respondent would not agree to the dollar_figure of litigation costs ultimately petitioner and respondent signed the stipulation of settled issues in deciding the merits of a motion for litigation costs the court generally considers the reasonableness of the commissioner’s position from the date the answer was filed huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding t c memo no answer was required in this case which was tried under the small_tax_case procedures rule b accordingly respondent's position for the purpose of the motion is the position maintained by respondent during the pendency of this case there is nothing in the record that suggests that respondent's position changed from that taken in the notice_of_deficiency so these positions are in effect the same in the notice_of_deficiency respondent took the position that the dollar_figure reported by petitioner's employer was taxable wages to petitioner in whether the commissioner’s position was substantially justified turns on a finding of reasonableness based upon all the facts and circumstances as well as the legal precedents relating to the case 487_us_552 106_tc_76 a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person pierce v underwood supra pincite the court must consider the basis for respondent's legal position and the manner in which the position was maintained 86_tc_962 the reasonableness of the commissioner’s position and conduct necessarily requires considering the facts available to the commissioner at that time 94_tc_685 85_tc_927 whenever there is a factual determination the commissioner is not obliged to concede a case until the commissioner receives the necessary documentation which proves the taxpayer's contentions brice v commissioner tcmemo_1990_355 affd without published opinion 940_f2d_667 9th cir currie v commissioner tcmemo_1989_23 the fact that the commissioner eventually loses or concedes a case does not establish an unreasonable position 92_tc_760 in this case respondent received third party payer information the form_w-2 which stated that petitioner received taxable wages of dollar_figure in respondent attempted to verify the information with petitioner and asked petitioner to provide substantiation that he did not receive the money petitioner produced only a copy of the second check that was dated in respondent was justified in not accepting the -- - copy of the second check as evidence that the first check was never cashed when respondent did receive adequate substantiation from petitioner that petitioner did not receive the money respondent conceded the issue it was reasonable for respondent to rely on the third party payer information and to request proof from petitioner that he did not receive the amount reported 861_f2d_131 5th cir affg 89_tc_79 respondent was under no obligation to concede the case prior to receiving the documentation which proved petitioner's contentions based on the record we find that respondent's position was substantially justified consequently petitioner’s motion will be denied reviewed and adopted as the report of the small_tax_case division an appropriate order and decision will be entered
